DETAILED ACTION

Corrected Notice of Allowability (NOA)
This action adds an examiner’s amendment to the NOA mailed 24 June 2021.  All other aspects of said earlier NOA remain unchanged and valid, including the Examiner’s Statement of Reason for Allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, James Merrick, on 01 July 2021.  The reason for this amendment is to cure a matter of form with claim 2, which, as filed, does not end in a period.  Examiner regrets the oversight.
The application has been amended as follows:

BEGINNING OF EXAMINER’S AMENDMENT

Regarding claim 2:  Please amend the last line as follows:

a second sub-data line disposed at an opposite side of the corresponding pixel[[;]].

END OF EXAMINER’S AMENDMENT
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURENCE J LEE/Primary Examiner, Art Unit 2624